Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 2th paragraph, as being of indefinite or lack of antecedent basis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As to claim 1, line 3, the limitation “the resources” should be read as “resources”; The limitation “usage of the resources” should be read as “usage of a resources”;
Lines 7-8, the limitation “amount of available resource or amount of used resource” should be as “amount of available resource of the resources or amount of used resource of the usage of the resources”;
Lines 9, the limitation “resources” should be read as “the resources”; Line 10, the limitation “specifying resources” should be read as “specifying the resources”;
Line 11, the limitation “a work request” is not clearly indicate whether it relates “one or more requests” in line if it is the same it should amend as “a work request of the one or more requests”; Line 17, the limitation “scheduling resources” should be read “scheduling the resources”.

As to claim 2, lines 4- 5, the limitation “a subset of the one or more resources” should be read “a subset of one or more resources”.

As to claim 3, lines 2- 3, the limitation “a subset of the one or more resources” should be read “a subset of one or more resources”.

As to claim 5, line 2-3, the limitation “the requested resources” should be read as “requested resources”.

As to claim 6, line 3, the limitation of “the resource” should be read as “the resources”.
As to claim 8, line 1-3, the limitation of “a work request” should be read as “the work request”.
As to claims 10 and 11, line 2, the limitation of “wherein resources” should be read as “wherein the resources”; Lines 4-5, the limitation of “such that resources” should be read as “such that the resources”; the limitation of “contain resources” should be read as “contain the resources”.
As to claim 15, lines 8 and 10-11, the limitation of “the resources” should be read as “resources”; Lines 7-8, the limitation “amount of available resource or amount of used resource” should be as “amount of available resource of the resources or amount of used resource of the usage of the resources”; Lines 10-12, the limitation of “one or more requests for resources” should read as “one or more requests for the resources”; Lines “each request for resources specifying resources” should read as “each request for the resources specifying the resources”; Line 12 “a work request” should read as “a work request of the one or more requests”; Lines 13, the limitation of “represent the requests for resources” should read as “represent the requests for the resources”; Line 17, the limitation of “schedule resources” should read as “schedule the resources”.

As to claim 17, Line 4, the limitation of “a subset of the one or more resources” should read as “a subset of one or more resources”.


As to claim 18, the limitation of “a subset of the one or more resources” should read as “a subset of one or more resources”.
As to claim 19, the limitation of “the request” should read as “the work request”.
As to claim 20, line 7 , the limitation  “the network function” should read as “a network function”; line 9, the limitation of “the resources or usage of the resources” should read as “resources or usage of resources”; Line 12, the limitation “amount of available resource or amount of used resource” should be as “amount of available resource of the resources or amount of used resource of the usage of the resources”; Line 13, the limitation of “for resources specifying resources “in should be as “for the resources specifying the resources”; Lines 13-14, the limitation of “a work request” should read as “the work request”; Lines 12-14, the limitation of “the requests for resources” should be read as “the requests for the resources”; Line 20,  the limitation of “schedule resources” should read as “schedule the resources”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002) in view of Knoerle (US 2006/0149765 A1).

As to claim 1, Lu teaches a method for resource management and scheduling in a distributed computing system, the method comprising:
representing availability of the resources or usage of the resources in the distributed computing system using one or more resource tensors (analyzer 208 can use an algorithm that first allocates all available resources to each worker node computer, rules can specify different dimensions on computing resources, col. 8, lines 2-15);
receiving one or more requests for resources (receives (502) a request for providing computing resources from one or more worker node computers of the parallel computing system to a user program, col. 11, lines 41-55), each request for resources specifying resources in the distributed computing system required to satisfy a work request (each request dimension specifying a different attribute of the computing resources requested , col, 11, lines 41-55; the scheduler determines that a collection of containers from the two or more worker node computers satisfies the one or more computing resource requirements and when a user-defined condition is satisfied, wherein the user-defined condition is part of the request, claims 1-3 ) representing the requests for resources as one or more request tensors (receives (502) a request for providing computing resources from one or more worker node computers of the parallel computing system to a user program, col, 11, lines 41-5);
 scheduling resources in the distributed computing system in accordance with the one or more resource tensor (The HNP 124 requests (126) the scheduler 120 to schedule computing resources with the resource manager, col. 3, lines 44-55; col, 11, lines 41-55) and the one or more request tensors (each request dimension, col, 11, lines 41-55).
Lu does not teach each request tensor comprises a multi-dimensional request array having a uniform data type; each request tensor comprises a multi-dimensional request array having a uniform data type. 
However, Knoerle teaches each request tensor comprises a multi-dimensional request array (The resource management activities maintain one or more arrays with an index value pointing to the lowest number range of the available resources, paragraph [33]; 
The link bellow defines there is no different between array and multidimension arrays. https://www.google.com/search?q=array+and+dimension+arrAY&oq=arra&aqs=chrome.0.69i59j69i57j0i433i512j0i512j0i433i512l2j69i60l2.1811j0j7&sourceid=chrome&ie=UTF-8
Multidimensional Arrays in C / C++ In C/C++, we can define multidimensional arrays in simple words as an array of arrays ) array with associated index (Fig. 3 comprises the request associated with array) having a uniform data type (this system enables an entity to store only the array indexes for which an index value has been assigned… stores indexes of arrays relating to resource, paragraphs [12-20]; an application, a network node, a personal computer, a server, or any type of suitable element that requests and consumes system resources, paragraph [16-17]);and

each request tensor comprises a multi-dimensional request array having a uniform data type (Fig. 3 shows resource allocate request associated with initialize array index associated with receiving a first request for a resource, the resource management application performs: removing the first value from the lowest index; allocating a resource corresponding to the lowest index, claims 12-16; incrementing the lowest index by one);

wherein at a lowest dimension of the multi-dimensional resource array, the multi-dimensional resource array contains information indicative of amount of available resource or amount of used resource (methods include assigning a first value to the lowest index of a range, the lowest index specifying a first available resource in the range, paragraphs [5-6]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resource tensor comprises a multi-dimensional resource array having a uniform data type; each request tensor comprises a multi-dimensional request array having a uniform data type as taught by Lu into  Knoerle to minimize at least one of number of physical blocks, number of paths between physical blocks, and path length between physical in the spatially compiled program.

As to claim 15, Lu teaches an apparatus for resource management and scheduling in a distributed computing system, the apparatus comprising;
a processor; and
a memory storing machine executable instructions, the instructions when executed by the processor configure the apparatus to (computer-readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry, col. 14, lines 16-36):
represent availability of the resources or usage of the resources in the distributed computing system using one or more resource tensors (analyzer 208 can use an algorithm that first allocates all available resources to each worker node computer, rules can specify different dimensions on computing resources, col. 8, lines 2-15);
receive one or more requests for resources (receives (502)a request for providing computing resources from one or more worker node computers of the parallel computing system to a user program, col. 11, lines 41-55), each request for resources specifying resources in the distributed computing system required to satisfy a work request (each request dimension specifying a different attribute of the computing resources requested , col, 11, lines 41-55; the scheduler determines that a collection of containers from the two or more worker node computers satisfies the one or more computing resource requirements and when a user-defined condition is satisfied, wherein the user-defined condition is part of the request, claims 1-3 ) represent the requests for resources as one or more request tensors (receives (502) a request for providing computing resources from one or more worker node computers of the parallel computing system to a user program, col, 11, lines 41-5); and schedule  resources in the distributed computing system in accordance with the one or more resource tensor (The HNP 124 requests (126) the scheduler 120 to schedule computing resources with the resource manager, col. 3, lines 44-55; col, 11, lines 41-55 )and the one or more request tensors (each request dimension, col, 11, lines 41-55).
Lu does not teach each request tensor comprises a multi-dimensional request array having a uniform data type; each request tensor comprises a multi-dimensional request array having a uniform data type. However,
Knoerle teaches each request tensor comprises a multi-dimensional request array (The resource management activities maintain one or more arrays with an index value pointing to the lowest number range of the available resources, paragraph [33]; 
The link bellow defines there is no different between array and multidimension arrays. https://www.google.com/search?q=array+and+dimension+arrAY&oq=arra&aqs=chrome.0.69i59j69i57j0i433i512j0i512j0i433i512l2j69i60l2.1811j0j7&sourceid=chrome&ie=UTF-8

Multidimensional Arrays in C / C++ In C/C++, we can define multidimensional arrays in simple words as an array of arrays ) array with associated index (Fig. 3 comprises the request associated with array) having a uniform data type (this system enables an entity to store only the array indexes for which an index value has been assigned… stores indexes of arrays relating to resource, paragraphs [12-20]; an application, a network node, a personal computer, a server, or any type of suitable element that requests and consumes system resources, paragraph [16-17]);and

each request tensor comprises a multi-dimensional request array having a uniform data type (Fig. 3 shows resource allocate request associated with initialize array index associated with receiving a first request for a resource, the resource management application performs: removing the first value from the lowest index; allocating a resource corresponding to the lowest index, claims 12-16; incrementing the lowest index by one);

wherein at a lowest dimension of the multi-dimensional resource array, the multi-dimensional resource array contains information indicative of amount of available resource or amount of used resource (methods include assigning a first value to the lowest index of a range, the lowest index specifying a first available resource in the range, paragraphs [5-6]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resource tensor comprises a multi-dimensional resource array having a uniform data type; each request tensor comprises a multi-dimensional request array having a uniform data type as taught by Lu into  Knoerle to minimize at least one of number of physical blocks, number of paths between physical blocks, and path length between physical in the spatially compiled program.

As to claim 20, Lu teaches a network node for resource management and scheduling in a distributed computing system, the network node comprising:
a network interface for receiving data from and transmitting data to components connected to the distributed computing network (a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser, col. 14, lines 16-36); a processor; and a non-transient memory for storing instructions that when executed by the processor cause the network function (Computer-readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry, col. 14, lines 16-36) to be configured to:
representing availability of the resources or usage of the resources in the distributed computing system using one or more resource tensors (analyzer 208 can use an algorithm that first allocates all available resources to each worker node computer, rules can specify different dimensions on computing resources, col. 8, lines 2-15);
receiving one or more requests for resources (receives (502) a request for providing computing resources from one or more worker node computers of the parallel computing system to a user program, col. 11, lines 41-55), each request for resources specifying resources in the distributed computing system required to satisfy a work request (each request dimension specifying a different attribute of the computing resources requested , col, 11, lines 41-55; the scheduler determines that a collection of containers from the two or more worker node computers satisfies the one or more computing resource requirements and when a user-defined condition is satisfied, wherein the user-defined condition is part of the request, claims 1-3 ) representing the requests for resources as one or more request tensors (receives (502) a request for providing computing resources from one or more worker node computers of the parallel computing system to a user program, col, 11, lines 41-5); and scheduling resources in the distributed computing system in accordance with the one or more resource tensor (The HNP 124 requests (126) the scheduler 120 to schedule computing resources with the resource manager, col. 3, lines 44-55; col, 11, lines 41-55 )and the one or more request tensors (each request dimension, col, 11, lines 41-55).
Lu does not teach each request tensor comprises a multi-dimensional request array having a uniform data type; each request tensor comprises a multi-dimensional request array having a uniform data type. However, Knoerle teaches each request tensor comprises a multi-dimensional request array (The resource management activities maintain one or more arrays with an index value pointing to the lowest number range of the available resources, paragraph [33]; 
The link bellow defines there is no different between array and multidimension arrays. https://www.google.com/search?q=array+and+dimension+arrAY&oq=arra&aqs=chrome.0.69i59j69i57j0i433i512j0i512j0i433i512l2j69i60l2.1811j0j7&sourceid=chrome&ie=UTF-8 Multidimensional Arrays in C / C++ In C/C++, we can define multidimensional arrays in simple words as an array of arrays ) array with associated index (Fig. 3 comprises the request associated with array) having a uniform data type (this system enables an entity to store only the array indexes for which an index value has been assigned… stores indexes of arrays relating to resource, paragraphs [12-20]; an application, a network node, a personal computer, a server, or any type of suitable element that requests and consumes system resources, paragraph [16-17]);and
each request tensor comprises a multi-dimensional request array having a uniform data type (Fig. 3 shows resource allocate request associated with initialize array index associated with receiving a first request for a resource, the resource management application performs: removing the first value from the lowest index; allocating a resource corresponding to the lowest index, claims 12-16; incrementing the lowest index by one);

wherein at a lowest dimension of the multi-dimensional resource array, the multi-dimensional resource array contains information indicative of amount of available resource or amount of used resource (methods include assigning a first value to the lowest index of a range, the lowest index specifying a first available resource in the range, paragraphs [5-6]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resource tensor comprises a multi-dimensional resource array having a uniform data type; each request tensor comprises a multi-dimensional request array having a uniform data type as taught by Lu into  Knoerle to minimize at least one of number of physical blocks, number of paths between physical blocks, and path length between physical in the spatially compiled program.

Claims 2 -4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002) of Knoerle (US 2006/0149765 A1) further in view of Sabharwal (US 2014/0282520).
As to claims 2 and 16, Lu and Knoerle do not teach representing a total amount of the resources in the distributed computing system using one or more capacity tensors. However, Sabharwal teaches representing a total amount of the resources in the distributed computing system using one or more capacity tensors (allows host server 104a to have sufficient resources to host all the requests, even though the total requested resources are greater than the resource capacity of host server, paragraphs [14]-[108]); and
wherein scheduling resources in the distributed computing system is further in accordance with the one or more capacity tensors (scheduling unit, allows host server 104a to have sufficient resources to host all the requests, even though the total requested resources are greater than the resource capacity of host server, paragraphs [104]-[108]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of representing a total amount of the resources in the distributed computing system using one or more capacity tensors as taught by Sabharwal into Lu and Knoerle to accurate and realistic scheduling of resource usage.

As to claims 3 and 17, Sabharwal  teaches during scheduling, updating the one or more resource tensors based on values in the one or more request tensors in response to a condition (scheduling unit, allows host server 104a to have sufficient resources to host all the requests, even though the total requested resources are greater than the resource capacity of host server, paragraphs [104]-[108]), wherein the condition is one of: placement of the work request on a subset of the one or more resources that are available (allocation of resources for multiple VMs on a physical infrastructure can be complex and unpredictable because of varying user requirements, paragraph [003]-[004]), completion of the work request requiring the one or more resources, or release of the one or more resources requested by the work request.
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of representing a total amount of the resources in the distributed computing system using one or more capacity tensors as taught by Sabharwal into Lu and Knoerle to accurate and realistic scheduling of resource usage.

As to claim 4, Sabharwal teaches determining a subset of the one or more resource tensors that has sufficient capacity for the work request (Each of the host servers 104 has a limited resource capacity, while each VM 107 has certain resource requirements to sustain its deployment, paragraphs [17]-[36]).

Claims 5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002) of Knoerle (US 2006/0149765 A1) further in view of Meyer (US 2019/0245757 A1).
 As to claims 5 and 18, Lu and Knoerle do not teach determining a subset of the one or more resource tensors that is a best fit for the requested resources; wherein the best fit is determined based at least on calculating an extent of suitableness score for each subset of the one or more resource tensors when placing the work request on the requested resources. However Meyer  teaches comprising determining a subset of the one or more resource tensors that is a best fit for the requested resources (the model can be an array of numbers that are fed into SDI modeling module 632 or SDI placement module 630, such that each number in the array is a "fit" score representing a particular amount of resource remaining, paragraph [115]), wherein the best fit is determined based at least on calculating an extent of suitableness score for each subset of the one or more resource tensors when placing the work request on the requested resources (in each iteration of the learning process, the weight vectors are each put through the same incoming pod requests, and those that manage to utilize the rack more efficiently score higher or more favorably. Each weight vector is then scored based on how efficiently the weight vector managed to fill up the servers in a rack. The best vectors become the progenitors of the next generation, with a few exceptional ones also being cloned with no modification. In certain embodiments, paragraphs [116-117]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determining a subset of the one or more resource tensors that is a best fit for the requested resources; wherein the best fit is determined based at least on calculating an extent of suitableness score for each subset of the one or more resource tensors when placing the work request on the requested resources as taught by Meyer into Lu and Knoerle to accurate and realistic scheduling of resource usage.

As to claim 7, Meyer teaches the extent of suitableness score is predetermined (in each iteration of the learning process, the weight vectors are each put through the same incoming pod requests, and those that manage to utilize the rack more efficiently score higher or more favorably. Each weight vector is then scored based on how efficiently the weight vector managed to fill up the servers in a rack. The best vectors become the progenitors of the next generation, with a few exceptional ones also being cloned with no modification. In certain embodiments, paragraphs [116-117].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002 B2) in view of Knoerle (US 2006/0149765 A1) further in view of Hughes (US 8,418,233 B1).
As to claim 8, Lu and Knoerle do not teach determining a total number of times that a work request can be placed on a subset of the requested resources. However, Bhave teaches determining a total number of times that a work request can be placed on a subset of the requested resources (a number of times the client has requested the resource, a number of times the resource has been requested over a period of time, or a total number of aggregate requests for the resource, claims 12 and 15).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determining a total number of times that a work request can be placed on a subset of the requested resources as taught by Hughes into Lu and Knoerle to minimize the amount of non-business-related activities performed by a server device as resulting in reduced performance, effectivity, and/or throughput.

As to claim 9, Hughes teaches scheduling further comprises:
resolving conflicts arising when placing the work requests on a subset of the one or more resource tensors (determination is made whether a response from the authentication module indicates that the request is authenticated, authorized, and/or otherwise enabled for access to the requested resource. If the request is declined based on the determination, processing flows to block 334; otherwise, processing continues to decision block 320. In one embodiment, decision block 316, may result in acknowledging a result of the determination, but still flow to decision block 320, regardless of the result, col. 13, lines 3-16).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002 B2) in view of Knoerle (US 2006/0149765 A1) further in view of Bhave (US 9,081,834 A1). 
As to claim 10, Lu and Knoerle do not teach the resources have a hierarchical relationship, wherein resources at a second level of the hierarchical relationship contain resources at a first level of the hierarchical relationship, and an order of dimensions in the one or more resource tensors represents the hierarchical relationship, such that resources in one dimension contain resources in a subsequent dimension. However, Bhave teaches resources have a hierarchical relationship, wherein resources at a second level of the hierarchical relationship contain resources at a first level of the hierarchical relationship, and an order of dimensions in the one or more resource tensors represents the hierarchical relationship, such that resources in one dimension contain resources in a subsequent dimension  ( level directory having a name which includes the date of the day to which said top -level directory is dedicated, said top -level directory having one or more single -resource subdirectories, each said single -resource subdirectory containing one or more files, claims  1-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resources have a hierarchical relationship, wherein resources at a second level of the hierarchical relationship contain resources at a first level of the hierarchical relationship, and an order of dimensions in the one or more resource tensors represents the hierarchical relationship, such that resources in one dimension contain resources in a subsequent dimension  as taught by ODA into Lu to monitoring a remote server's performance is to put an agent program on it which gathers performance data and forward the gathered data to the remote monitoring server.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002 B2) in view of Knoerle (US 2006/0149765 A1) further in view of oDA (US 2013/0346973 A1). 
As to claim 11, Lu and Knoerle do not teach resources at a dimension of the one or more resource tensors represent values at different timesteps defining a time dimension. However, ODA teaches resources at a dimension of the one or more resource tensors represent values at different timesteps defining a time dimension (the predicted performance information creating unit 142 arrays resource usage of each sampling target in time series and uses the arrayed resource usage as the target for the absolute difference sum, paragraphs [72]-[83]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resources at a dimension of the one or more resource tensors represent values at different timesteps defining a time dimension as taught by ODA into Lu to minimum difference sum as the migration destination is to use the resource with the maximum efficiency even after the migration is performed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002 B2) in view of Knoerle (US 2006/0149765 A1) further in view of Foster (US 5,469,542).
 As to claim 12, Lu and Knoerle do not teach the timesteps of the time dimension are stored in a circular buffer. However, Foster teaches timesteps of the time dimension are stored in a circular buffer (time-dependent data sets include a large, high-bandwidth disk array to store the entire data set being processed, a high speed network to download a problem set, a large, high-speed memory to buffer all data required to process a single simulation time step, col. 4, lines 14-36; the disk array 20 may be embodied within a storage system, col. 4, lines 4-24).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of timesteps of the time dimension are stored in a circular buffer as taught by Foster into Knoerle and Lu to allow with highly programmable and flexible user environment.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 10,621,002 B2) in view of Knoerle (US 2006/0149765 A1) further in view of Lattmann (US 2011/0173616 A1).
As to claim 13, Lu and Knoerle do not teach the one or more resource tensors include one or more of: one or more resource tensors for past resource usage and one or more resource tensors for future resource usage. However, Lattmann teaches the one or more resource tensors include one or more of: one or more resource tensors for past resource usage (following the calculation of the load of the links, the process for determination of the topology comprises a verification 30 of the availability of the resources… once the calculation is finished, the method executes a test 32 on the result of the verification. If all the resources requested are available, the topology of the corresponding network is validated and the test is followed by an updating 34 of the matrices defining the virtual networks and notably: [0122] of the resources allocated to the various physical links: in the vectors R.sub.ijk of the resource matrix R.sub.k; [0123] of the processor resources allocated for each node in the vector P.sub.nk; [0124] of the metrics in the matrices D.sub.k and R.sub.k., paragraphs [115], [121]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of one or more resource tensors include one or more of: one or more resource tensors for past resource usage and one or more resource tensors for future resource usage as taught by Lattmann into Lu and Knoerle into Lattmann to enable the coherence of the virtual networks to be recovered; therefore, enhance user experience and efficiently leverage system resources.

As to claim 14, Lattmann teaches scheduling further comprises at least in part operations using a vectorized tensor broadcasting operation on the one or more resource tensors, the one or more request tensors, or the one or more capacity tensors (The broadcast 16 of the data by a node of the physical network corresponds, from the point of view of the nodes of the physical network that receive these data, to a step of determination of the resources or requests in such a manner that each node has the same matrices and vectors defining the resources and the requests, paragraphs [89-90]).

Allowable Subject Matter
Claims 6, 19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195